DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

 BRIAN WALKER as personal representative of the estate of SOPHIE C.
     WALKER and as assignee of the estate of ANDRES IGNACIO
                     RODRIGUEZ GOMEZ,
                           Appellant,

                                     v.

     GEICO INDEMNITY COMPANY, and CARLOS ENRIQUE GILL
                RAMIREZ a/k/a CARLOS GILL,
                        Appellees.

                               No. 4D20-799

                               [May 12, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; James Nutt, Judge; L.T. Case No. 50-2016-CA-004453-
XXXX-MB.

  Julie H. Littky-Rubin of Clark, Fountain, La Vista, Prather, & Littky-
Rubin, LLP, West Palm Beach, and Stephen A. Marino, Jr., of Ver Ploeg &
Marino, P.A., Miami, and Jeff M. Brown of LaValle, Brown, & Ronan, P.A.,
Boca Raton, for appellant.

   Richard A. Weldy, B. Richard Young and Adam A. Duke of Young, Bill,
Boles, Palmer, Duke & Thompson, P.A., Miami, for appellee Geico
Indemnity Company.

PER CURIAM.

   Affirmed.

LEVINE, C.J., KUNTZ and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.